PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


STEVEN PHAM, as personal                 
representative of the estate of Louis
Diep Pham; KINH B. PHAM, natural
parent of Louis Diep Pham,
deceased; LA T. BUI, natural parent
of Louis Diep Pham, deceased;
KHANH BA PHAM; BANG LE; MINH
NGOC HA; VU DUY NGUYEN; KIEU                     No. 04-1520
TRANG THI-DO,
                Plaintiffs-Appellants,
                  v.
HARTFORD FIRE INSURANCE COMPANY,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                         (CA-03-1316-1-A)

                       Argued: December 3, 2004

                       Decided: August 23, 2005

     Before WIDENER and WILKINSON, Circuit Judges, and
          Norman K. MOON, United States District Judge
     for the Western District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Wilkinson and Judge Moon concurred.
2                    PHAM v. HARTFORD FIRE INS.
                             COUNSEL

ARGUED: William Wayne Muhr, Colorado Springs, Colorado, for
Appellants. Thomas Sykes Schaufelberger, WRIGHT, ROBINSON,
OSTHIMER & TATUM, Washington, D.C., for Appellee. ON
BRIEF: Richard A. Dezio, Alexandria, Virginia, for Appellants. Paul
A. Fitzsimmons, WRIGHT, ROBINSON, OSTHIMER & TATUM,
Washington, D.C., for Appellee.


                              OPINION

WIDENER, Circuit Judge:

   The plaintiffs appeal the district court’s denial of their motion for
summary judgment and grant of the defendant, Hartford Fire Insur-
ance’s, cross-motion for summary judgment. The issue presented to
the district court was whether Erwin Guerra was an insured person for
purposes of coverage pursuant to his employer’s business auto insur-
ance policy. In this action seeking insurance policy coverage of a
claim stemming from a fatal car accident, which was caused by
Guerra, the plaintiffs argue that Hartford should satisfy to the policy
limit the judgment they received against Guerra in the Denver District
Court, a Colorado state court. They argue that he is an insured under
his employer’s business auto policy.

  Because we decide Guerra was not an insured under his employer’s
business auto policy at the time of the accident, we affirm the judg-
ment of the district court.

                                   I.

   Guerra was employed by OSP Consultants, Inc., a Virginia corpo-
ration with its principal place of business in Virginia, that provided
fiber-optic cable installation services to cable companies throughout
the country. OSP sent work crews from its headquarters in Virginia
to work on temporary assignments installing the fiber-optic cable.
During temporary assignments, OSP provided its work crews with an
apartment in which to live and a weekly per diem allowance.
                     PHAM v. HARTFORD FIRE INS.                       3
   In early 1995, while working in a regular permanent position with
OSP, Guerra accepted a temporary assignment in Denver. In addition
to weekly pay, Guerra received the weekly per diem allowance and
free housing in OSP-provided apartments. OSP maintained an office
at the apartments and OSP employees would meet there to obtain
their work assignments and transportation to the job sites.

   While working in Denver, Guerra held the position of "lead
laborer." In this position, he drove OSP employees to and from the
job site, organized and supervised his crew, and acted as liaison
between the crew, many of whom were foreign nationals, and OSP
supervisors.

   OSP workers and supervisors occasionally met on weekends at
local night spots to eat, drink and socialize. OSP allowed its employ-
ees to drink alcohol on the weekends. Further, OSP had a policy of
giving its workers in Denver a cash payment of $105 every Friday
evening. OSP did not allow company-owned vehicles to be used by
OSP employees once the daily work assignments were completed.

   After working on OSP’s Denver job for some time, Guerra
returned with the permission of his employer to his home in Virginia
to obtain his own auto. He was one of about three OSP employees
who was given permission to have his car in Colorado. Guerra used
his car to obtain groceries and other necessities for himself and his
coworkers. He also transported OSP employees to social gatherings.

  At 2:00 a.m. on a Sunday morning, after drinking and socializing
with other OSP employees at a local Denver nightspot, Guerra and a
co-worker stopped to eat. Guerra then commenced to drive his co-
worker back to the OSP apartments. While en route to the apartments,
Guerra drove his 1985 Volvo station wagon through a red light and
collided with a 1995 Nissan Maxima that had entered the intersection.
The occupants of the Nissan were seriously injured in the accident.
The driver of the Nissan later died from his injuries.

   The plaintiffs filed a civil action in the Denver District Court nam-
ing Guerra and OSP as defendants. OSP was dismissed from the case
with a judgment on the merits in its favor because the court rejected
the plaintiff’s theory of respondent superior since Guerra was off duty
4                     PHAM v. HARTFORD FIRE INS.
and not acting within the scope of his employment at the time of the
accident. The plaintiffs then settled with Guerra and obtained a judg-
ment against him in the amount of $1,558,707.78 plus 9% interest per
annum on the judgment. The plaintiffs attempted to satisfy this judg-
ment, but were unable to reach funds beyond the limits of Guerra’s
personal auto insurance policy.

   The plaintiffs now seek to have the judgment against Guerra paid
by Hartford to the limits of the policy because the plaintiffs allege
Guerra is an insured person under OSP’s business auto insurance pol-
icy.

                                   II.

   We review de novo the district court’s decision to grant Hartford’s
cross-motion for summary judgment. Higgins v. E.I. DuPont de
Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988). We view the
evidence in the light most favorable to the nonmoving party. Thomp-
son v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002).
Accordingly, the questions before us on de novo review are whether
any genuine issues of material fact exist for the trier of fact, and if
not, whether Hartford was entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(c).

                                   A.

  In this diversity case, the district court correctly applied the law of
Virginia, the forum State and the State in which the contract of insur-
ance was made. According to Virginia law:

    At the outset, it must be conceded that an insurance com-
    pany may provide in its contract of insurance, terms, provi-
    sions, and conditions not in violation of law and not
    inconsistent with public policy. It may provide for the
    amount to be paid, and the risk or hazard assumed. It may
    charge an increased premium for certain assumed risks, and
    may exclude from the contract risks not assumed. Its terms,
    provisions and conditions are to be considered the same as
    in other contracts subject, of course, only to provisions of
                     PHAM v. HARTFORD FIRE INS.                      5
    law affecting insurance contracts. The courts have neither
    the duty nor the power to make the contracts. It is only their
    function to construe them. When the terms and provisions
    are clear, there must be given to such terms and provisions
    the construction and effect consonant with the apparent
    object. The contract of insurance is to be considered and
    construed as a whole. Collins v. Metropolitan Life Insurance
    Company, 163 Va. 833, 178 S.E. 40; 14 R.C.L. 926.

  Darden v. N. A. Benefit Ass’n, 197 S.E. 413, 415 (Va. 1938).

   The policies at issue include a Virginia Business Auto Policy and
a Broad Form Endorsement. Part IV(A) of the Virginia Business Auto
Policy provides:

    WE WILL PAY.

    1. we will pay all sums the insured legally must pay as
    damages because of bodily injury or property damage to
    which this insurance applies, caused by an accident and
    resulting from the ownership, maintenance or use of a cov-
    ered auto. JA 341.

  Of the nine potential categories of described covered autos in the
policy, OSP was covered under "ANY AUTO." JA 345, 346.

   For an employee using a covered auto to be covered under the pol-
icy, that employee must also qualify as an "insured," as written in the
Hartford policy under Part IV, LIABILITY INSURANCE, and under
the amendment to Part IV contained in the Broad Form Endorsement.
Part IV(D) of the Business Auto Policy provides:

    WHO IS INSURED.

    1. You are an insured for any covered auto.

    2. Anyone else is an insured while using a covered auto
    you own, hire or borrow except:
6                     PHAM v. HARTFORD FIRE INS.
      a. The owner of a covered auto you hire or borrow from
    one of your employees or a member of his or her household.

      b. Someone using a covered auto while he or she is
    working in a business of selling, servicing, repairing or
    parking autos unless that business is yours.

      c. Anyone other than your employees, a lessee or bor-
    rower or any of their employees, while moving property to
    or from a covered auto.

    3. Anyone liable for the conduct of an insured described
    above is an insured but only to the extent of that liability.
    However, the owner or anyone else from whom you hire or
    borrow a covered auto is an insured only if that auto is a
    trailer connected to a covered auto you own. JA 341.

  A Broad Form Endorsement amended "Who Is Insured" under Part
IV, paragraph D of the Virginia Business Auto Policy to add:

    4. Any employee of yours while using a covered "auto"
    you don’t own, hire or borrow in your business or your per-
    sonal affairs. JA 348.

  Pursuant to PART 1A of the Hartford Business Auto Policy, "you,"
"your" and "yours" refer to OSP. JA 340, 388.

                                   B.

   We first address the plaintiffs’ contention that the district court
erred in its holding that Guerra was not an "insured" under the lan-
guage of Hartford’s Broad Form Endorsement contract.

   The plaintiffs argue that the amendment to the Business Auto Pol-
icy provides broader coverage to employees than they had under the
original policy. Specifically, the plaintiffs claim that under the origi-
nal policy, Part IV(D), an OSP employee would qualify as an "in-
sured" only if he or she was using, with OSP’s permission, a covered
auto that OSP "owned, hired or borrowed." Br. p.22. The argument
                      PHAM v. HARTFORD FIRE INS.                         7
goes that an OSP employee using his own auto in Denver at OSP’s
request and with OSP’s permission, would not be an "insured" under
the original Business Auto Policy. But, under the Broad Form
Endorsement, the plaintiffs argue, the Business Auto Policy was mod-
ified to provide insurance to OSP employees using their personal
autos.

  The Broad Form Endorsement amended Part IV(D), "WHO IS
INSURED" to add:

     4. Any employee of yours while using a covered "auto"
     you don’t own, hire or borrow in your business or your per-
     sonal affairs.

Plaintiffs construe the words "in your business or personal affairs" to
relate to the words "covered auto" and not to the use by the driver
thereof in the "business or [ ]personal affairs" of OSP. Thus, they
claim coverage for such an OSP employee driving his own car "as
long as he negligently uses the covered auto and causes injuries to
innocent third parties." Br. p.23.

   We disagree. In our opinion, such is a strained construction
because it omits the plain requirement of using the auto in the busi-
ness or personal affairs of OSP. The plain meaning of this provision
of the Broad Form Endorsement is clear and unambiguous. Reason-
ably construed, it does not lend itself to the interpretation of the plain-
tiffs. Under the Broad Form Endorsement, an employee is covered,
even in an auto that OSP does not own, hire, or borrow, so long as
the employee is engaged in OSP’s business or OSP’s personal affairs.
By his own admission, Guerra was not acting on behalf of his
employer at the time of the accident. In his deposition, Guerra testi-
fied, "They [OSP] have nothing to do with this. I was driving my car,
after business hours, and I was driving — and I was drinking. It was
something that happened to me when I was off of work." When
asked, "Did this have anything to do with your job, going into this
bar," Guerra answered, "No." Guerra was driving his personal auto
while off duty at the time of the accident. Therefore, Guerra is not an
insured under OSP’s policy with Hartford Insurance because he was
not acting in OSP’s business or OSP’s personal affairs.
8                      PHAM v. HARTFORD FIRE INS.
                                  C.

  Even if plaintiffs claim coverage under item THREE of the policy
declarations, symbol 9, which is not listed under item TWO of the
declarations, see JA 345 and 346, the result is the same. A subcate-
gory of "ANY AUTO" in the policy declarations is "NONOWNED
AUTOS ONLY." The definition of "NONOWNED AUTOS ONLY"
provides:

        Only those autos you do not own, lease, hire or borrow
        which are used in connection with your business. This
        includes autos owned by your employees or members of
        their households but only while used in your business or
        your personal affairs.1

Thus, an auto not owned by OSP but by one of its employees such
as Guerra, could be covered "only while used in [OSP’s] business or
[OSP’s] personal affairs." For the same reasons as stated above, no
such use was involved here. Because his personal auto was not a
"covered" auto at the time of the accident, the Hartford policy does
not cover Guerra as an insured.

                                  D.

   The Virginia Omnibus Statute, Va. Code § 38.2-2204, requires that
insurance coverage be provided to any driver given permission to
drive an auto by the named insured (or responsible person). Here,
Guerra was driving his own auto, not OSP’s, at the time of the acci-
dent. Accordingly, the Omnibus Statute simply does not apply to
extend coverage to Guerra.

   The plaintiffs argue that the Omnibus Statute provided liability
coverage to Guerra in two ways: (1) as an owner of his auto that was
issued liability coverage; and (2) as any person "using" a covered auto
with the expressed or implied permission of the named insured.
    1
   We note the similar and consistent wording of the amendment to Part
IV(D) of the Broad Form Endorsement. See JA 346 and JA 348.
                     PHAM v. HARTFORD FIRE INS.                      9
   The Supreme Court of Virginia has answered a certified question
of Virginia law from this court regarding the Omnibus Statute in
Stone v. Liberty Mutual Ins. Co., 478 S.E.2d 883 (Va. 1996). The
question involved "statutory interpretation and a motor vehicle insur-
ance coverage issue" which arose in that case from an unin-
sured/underinsured motorist endorsement to an insurance policy.
Stone, 478 S.E.2d at 883. In Stone, the court discussed the Omnibus
Statute as follows:

    When construing such language, we repeatedly have held
    that a named insured generally cannot give permission to
    use a vehicle that the named insured does not own. For
    example, in Nationwide Mut. Ins. Co. v. Cole, 203 Va. 337,
    341, 124 S.E.2d 203, 206 (1962), the Court said that "in
    order for one’s use and operation of an automobile to be
    within the meaning of the omnibus coverage clause requir-
    ing permission of the named insured, the latter must, as a
    general rule, own the insured vehicle or have such an inter-
    est in it that he is entitled to the possession and control of
    the vehicle and in a position to give such permission."
    Accord Virginia Mut. Ins. Co. v. Brillhart, 187 Va. 336,
    343, 46 S.E.2d 377, 380 (1948).

Stone, 478 S.E.2d at 886.

   The district court correctly concluded that OSP could not give
Guerra permission to drive an auto that it did not own, but was owned
by Guerra himself. See Stone, 478 S.E.2d at 866. Therefore, because
Guerra was driving an auto that he owned himself, rather than an auto
owned by OSP, the Omnibus Statute does not apply. The plaintiffs’
claim that Guerra was an insured under the Hartford policy fails here,
as well.

                                 III.

   We uphold the district court’s finding that Guerra was not an
insured person under the Hartford Policy because his use at the time
of the accident did not involve the business or personal affairs of
OSP. We are also of opinion that because Guerra was driving his own
auto at the time of the accident, the Omnibus Statute does not apply.
10                     PHAM v. HARTFORD FIRE INS.
The district court’s grant of summary judgment to Hartford was
proper.

     Accordingly, the judgment of the district court is

                                                          AFFIRMED.2
  2
   Because we find that Guerra was not an insured under the Hartford
policy, any other issues argued on brief by the plaintiffs are not
addressed.